PER CURIAM.
In view of the fact that the Appeals Referee’s findings of fact, that the appellant was entitled to employee benefits because he was discharged for reasons other than misconduct, were supported by competent substantial evidence, we conclude that the Unemployment Appeals Commission improvidently reversed the decision of the Appeals Referee and reweighed the evidence. See Patterson v. FPL Group, Inc., 770 So.2d 298 (Fla. 3d DCA 2000). Accordingly, we reverse the Unemployment Appeals Commission’s Order and remand with instructions to reinstate the Appeals Referee’s decision that there was no disqualifying conduct and that the appellant is eligible for unemployment benefits.
Reversed and remanded.